Citation Nr: 1138054	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a well-healed scar on the right thumb.

2.  Entitlement to a compensable rating for a well-healed scar on the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, denied the Veteran's September 2005 claim for entitlement to a compensable disability rating for his service-connected well-healed scars on his right thumb and right calf.

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (Videoconference hearing); a copy of the hearing transcript is associated with the record.

In January 2010, the Board remanded the issues listed on the title page of this decision to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

In February 2007, the Veteran told a VA clinician that a piece of metal that had entered his body during his time in service had recently left his abdomen, causing pain, drainage, and an infected wound.  The VA clinician diagnosed and treated said wound.  The Veteran wrote in July 2008 that he has pain, knots, swelling, and infections upon excretion of the scrap metal from his waist.  Because the Veteran stated that this wound resulted from his time in service, the Board treats this as an implied claim for entitlement to service connection for an abdominal wound, and refers that claim to the RO for appropriate action.





FINDINGS OF FACT

1.  The Veteran's well-healed scar on the right thumb is not deep (i.e., associated with underlying soft tissue damage), does not cause limited motion, is not characterized by frequent loss of covering of the skin over the scar, and was found to not be painful on examination.

2.  The Veteran's well-healed scar on the right calf is not deep, does not cause limited motion, is not characterized by frequent loss of covering of the skin over the scar, and was found to not be painful on examination.

3.  The Veteran's scars, combined, do not involve an area or areas of 144 square inches (929 square centimeters (sq. cm.)) or more.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a well-healed scar on the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) (effective prior to October 23, 2008).

2.  The criteria for a compensable rating for a well-healed scar on the right calf have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated September 2005, October 2005, September 2007, and January 2010, provided to the Veteran before the December 2005 rating decision, the November 2007 rating decision, and the June 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in January 2010, instructed the AOJ to obtain records from each health care provider identified by the Veteran, and provide him with a new VA examination of his service-connected right thumb and right calf scars.  The Board finds that the AOJ has complied with those instructions.  It obtained the Veteran's additional treatment records, and provided him with a VA examination of his scars in March 2010.  Significantly, in a September 2011 Post-Remand Brief, the Veteran's representative agreed that "review of the claims file indicates [that] the AOJ has complied with the Board's remand directive."

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Analysis:  Compensable Disability Ratings for Well-Healed Scars on the Right Thumb and Right Calf

The Veteran was granted service connection with a noncompensable disability rating for his well-healed scars of the right calf and right thumb effective February 6, 1980.  The Veteran filed a claim for an increased rating in September 2005, and the RO continued the Veteran's noncompensable rating in rating decisions dated December 2005 and November 2007.

The Board notes that the criteria for rating skin disease were revised effective August 30, 2002, which is prior to the onset of this appeal.  Effective October 23, 2008, regulations regarding the evaluation of skin disease were again revised.  See 73 Fed. Reg. 185, 54708-54712 (2009).  The most favorable criteria must be applied, retroactive to, but no earlier than, the effective date of the change.  VAOPGCPREC 3-2000.

Under the criteria for rating skin disease which became effective August 30, 2002 (but prior to October 23, 2008), scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm.) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.

The rating criteria which became effective August 30, 2002 (but prior to October 23, 2008), also provide that scars, other than of the head, face or neck, that are deep or cause limited motion warrant 10 percent if they involve an area or areas exceeding six square inches (39 sq. cm.), a 20 percent evaluation if the area or areas exceed 12 square inches (465 sq. cm.) a 30 percent evaluation if the area or areas exceed 72 square inches (465 sq. cm.) or a 40 percent evaluation if the area or areas exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  This code was eliminated effective October 23, 2008.  Under the criteria which became effective August 30, 2002 (but prior to October 23, 2008), a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.

In addition, the criteria for rating skin disease provide that other scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

As noted above, during the pendency of this appeal, the criteria for rating skin disabilities were revised effective October 23, 2008.  The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  73 Fed. Reg. 54, 708 (September 23, 2008).  The Veteran's claim for increase was received before that date (in September 2005).  While the Veteran can request a review under these new clarified criteria, he has not requested such a review; moreover, his representative specifically listed the 2002 revisions in his September 2011 Post-Remand Brief, which further suggests that these criteria should be used.

VA provided the Veteran with a compensation and pension (C&P) examination of his scars in October 2005.  The examiner noted that the Veteran reported that he had not had any treatment for his service-connected scars since they were incurred in Vietnam in 1968.  The Veteran denied being incapacitated at any time because of his scars.  The Veteran also stated that his scars do not impact his employment or restrict him from doing his chores at home.  Functionally, the Veteran reported being independent in activities of daily living, transfers, and ambulation.  The examiner found that the Veteran had a well-healed 2-inch scar medial lower right leg.  The examiner also found that the Veteran had a barely visible well-healed 1-inch scar on the right medial thumb.  The examiner noted that the scars were smooth and stable, with no adherence to underlying tissue.  The texture of the scars was normal with that of the surrounding skin.  The Veteran denied any tenderness associated with the scars.  The examiner found that the scars do not cause any limitation of motion, muscle loss, or disfiguration.

VA provided the Veteran with a second C&P examination of his scars in October 2007.  The examiner noted that the Veteran again reported that he had not had any treatment for his service-connected scars since they were incurred in Vietnam in 1968.  The Veteran denied having any problems associated with the scars.  The Veteran denied being incapacitated at any time because of his scars.  The Veteran reported that he was unemployed due to his back injury, but that his scars did not impact his employment or restrict him from doing his chores at home.  Functionally, the Veteran reported being independent in activities of daily living, transfers, and ambulation.  The examiner found that the Veteran had a well-healed 2-inch scar on the medial aspect of his lower right leg.  The examiner also found that the Veteran had a barely visible well-healed 1-inch scar on the right medial thumb.  The examiner noted that the scars were hyperpigmented, smooth, flat, and stable.  There was no adherence to the underlying tissue.  The texture of the scars was normal with that of the surrounding skin.  The Veteran denied any tenderness or pain on examination of the scars.  The scars did not present any limitation of motion, muscle loss, or disfiguration.

In his February 2008 substantive appeal, the Veteran reported that he has metal which was working its way out of his body.  The Veteran wrote in July 2008 that his right leg scarring is painful, and includes scrap metal wedged between his bones.  In August 2008, the Veteran wrote that his scars are painful when the metal is working its way out of his body.

At his October 2009 Board hearing, the Veteran asserted that the scar on his right calf causes his leg to give out when he walks or does anything.  Id. at pp. 2, 4.  The Veteran also reported that his right calf scar is "continually hurting."  Id. at p. 2.  The Veteran stated that approximately 20 foreign bodies have worked their way out of his leg and waistline combined over the years since his injury in service.  Id. at p. 3.  He stated that he still has metal in his leg.  Id. at p. 5.  The Veteran noted that his right calf scar aches worse when the weather is cold.  Id. at p. 3.  The Veteran also stated that his scar is hypersensitive to touch.  Id. at p. 4.  The Veteran also alleged that his right leg scar and foreign bodies have caused him to limp when walking ever since the initial injury.  Id. at p. 5.  The Veteran asserted that his scar on the thumb "hurts all the time."  Id. at p. 4.

VA provided the Veteran with a third C&P examination of his scars in March 2010.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran denied any negative effects of his scars on his ability to perform his occupational activities or his activities of daily living.  The Veteran reported that his scars were totally asymptomatic, and that his scars did not have any adverse effect upon any function of any joint or muscle.  First, the examiner found that the Veteran had a 2 and 1/8-inch linear scar on the medial aspect of his right lower leg.  The Veteran asserted, and x-ray evidence confirmed, that a small fragment of metal remains between the tibia and fibula.  The scar was flat, hypopigmented, linear, nonpainful, without skin breakdown, superficial, and showed no evidence of any tissue loss beneath the scar.  The scar had no adverse effect upon any muscle function, and there was no inflammation, edema, or keloid formation.  Second, the examiner found that the Veteran had a 1-inch scar medial aspect of the right thumb between the proximal phalangeal joint and the distal phalangeal joint, which was 1/16 inches in width.  The scar was linear, hypopigmented, nonpainful, without skin breakdown, and superficial.  There was no evidence of tissue loss beneath the scar, and no adverse effect upon the function of the range of motion of the thumb.  There was no inflammation, edema, or keloid formation.  The examiner also found five additional scars which he opined were secondary to the Veteran's shrapnel injury; these scars were also superficial and not painful, and had no effect upon musculature or range of motion.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiners are so qualified, their medical findings constitute competent medical evidence.

The Board finds that the Veteran is competent to report that he experiences constant pain in the areas of his right thumb and right calf scars.  The Veteran is also competent to report that his right leg scar has caused him to limp ever since the initial injury in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Board finds that the credibility of the Veteran's assertions of constant pain and limping due to his service-connected scars is outweighed both by his contradictory statements to the October 2005, October 2007, and March 2010 VA examiners, and by the clinical findings of those examiners.  Significantly, after the Veteran made allegations of constant pain and limitation of motion due to his scars at his October 2009 Board hearing, VA provided him with a new examination.  However, at that examination, the Veteran again reported-as he had at the October 2005 and October 2007 examinations-that his scars had no negative effects on his ability to perform his occupational activities or his activities of daily living, that his scars were totally asymptomatic, and that his scars did not have any adverse effect upon any function of any joint or muscle.  Likewise, the VA examiner found that the Veteran's service-connected scars were flat, hypopigmented, linear, nonpainful, without skin breakdown, superficial, and showed no evidence of any tissue loss beneath.  The scars had no adverse effect upon any muscle function, and there was no inflammation, edema, or keloid formation.

Furthermore, the Board ascribes greater probative weight to the VA examiners' opinions than to the Veteran's contentions regarding his scars, because the VA examiners' determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Consequently, the Board finds that the evidence of record supports a continuance of the noncompensable disability rating for the Veteran's service-connected scars.  A compensable evaluation is not warranted under Diagnostic Code 7801 because his scars are not deep (i.e., associated with underlying soft tissue damage), and do not cause limited motion.  A compensable evaluation is also not warranted under Diagnostic Code 7802 because the Veteran's scars, combined, do not involve an area or areas of 144 square inches (929 sq. cm.) or more, according to the measurements of the Veteran's scars made by the VA examiners.  A compensable evaluation is also not warranted under Diagnostic Code 7803 because his scars are not characterized by frequent loss of covering of the skin over the scar.  A compensable evaluation does not apply under Diagnostic Code 7804 because the Veteran's scars were found to not be painful on examination.  Lastly, there is no limitation of function of any affected part that warrants a rating under a separate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's service-connected scars, standing alone, present an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.  Moreover, the Veteran reported at his VA examinations that his service-connected scars do not interfere with his employment.


ORDER

A compensable disability rating for a well-healed scar on the right thumb is denied.

A compensable disability rating for a well-healed scar on the right calf is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


